EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Palomar on 6/10/2021

The application has been amended as follows: 

Claim 33 is cancelled. 

Claim 31, lines 4-7 are amended from:
 “each lane having an elongated base wall which is angled relative to the horizontal ground and a pair of opposing elongated upright wall surfaces extending from the base wall, wherein each lane is configured to receive multiple food logs to be stacked on top of each other, wherein a lowest one of the”…
To:
-- each lane having an elongated base wall which is angled relative to the horizontal ground, a pair of opposing elongated upright wall surfaces extending from the base wall, and an open top, wherein each lane is configured to receive multiple food logs to be stacked on top of each other within the lane through the open top, wherein a lowest one of the--…
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose a food log slicing device wherein the loaf tray divided into a plurality of side by side lanes, each lane having an angled base wall and a pair of opposing elongated upright wall surfaces and an open top, wherein each lane is configured to receive multiple food logs to be stacked on top of each other through the open top.  U.S. Patent 5,105,699 to Dickson discloses a food slicing device, wherein the loaves are configured to overlap and partially stack on top of each other.  However, the configuration does not allow for the loaves to be stacked through an open top.  U.S. Patent 5,875,697 to Cole et al. discloses a loaf conveying device wherein the lanes are adjustable to receive food logs of varying sizes and shapes such that Cole is arguable capable of receiving a plurality of stacked food logs.  However, the lanes are configured such that the top of the lanes are not open.  In neither the Dickson nor Cole device would it be obvious to modify the lanes to have an open top as such a modification would destroy the reference(s) and not allow them to operate as intended. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.